DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 1-08-2021. As directed, claims 1-2, 4, 6-8, 10, and 13-15 have been amended, claims 3 and 19 have been cancelled, and no claims have been added. Thus, claims 1-2, 4-18, and 20-21 are pending in the current application.

Response to Amendment
Replacement drawing sheets have been provided in order to address a reference character which had been used to designate two separate features. The previously held drawing objections are hereby withdrawn.
Claim 1 has been amended to address a rejection under 35 USC 112(d); the previously held rejection is hereby withdrawn.
Claims 4, 6-7, and 15 have been amended to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.

Response to Arguments
Applicant has not provided any arguments in the response dated 1-08-2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Line 2 recites “padding” without an appropriate antecedent, it is suggested that this be replaced with “a padding” for clarity throughout the claims  
-Line 5 recites “with spring elements”, it is suggested that this be replaced with “with a plurality of spring elements” for clarity and consistency throughout the claims
-Line 9 recites “acts on at least one spring element”, it is suggested this be replaced with “acts on at least one of the plurality of spring elements” for clarity and consistency throughout the claims
-Lines 12-13 recite “at least one pressure element”, it is suggested that this be replaced with “a plurality of pressure elements” for consistency and clarity throughout the claims
-Line 15 recites the limitation “at least one first carriage”, it is suggested that this be replaced with “a first carriage” in order to provide consistent language throughout the claims with respect to this claimed element (e.g. line 17 refers to “the first carriage”)
-Lines 15-16 recite “one of the at least one electric motor”, it is suggested this be replaced with “the at least one electric motor”
-Line 17 recites “the longitudinal direction” which has not been previously introduced, thus it is suggested that this be replaced with “a longitudinal direction”
-Line 20 recites “the pressure element”, it is suggested this be replaced with “one of the plurality of pressure elements”
-Lines 20-21 recite “the spring elements”, it is suggested that this be replaced with “the plurality of spring elements” for consistency throughout the claims

-Lines 23-24 recites “at least one pressure element”, it is suggested this be replaced with “one of the plurality of pressure elements”
-Line 24 recites “the band”, it is suggested this be replaced with “the flexible band” for consistency throughout the claims
-Line 25 recites “the slats”, it is suggested this be replaced with “the elastic slats” for clarity throughout the claims
-Line 25 recites “the band”, it is suggested this be replaced with “the flexible band” for consistency throughout the claims
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
-Line 3 recites “a pressure element”, it is suggested that this be replaced with “one of the plurality of pressure elements” for consistency throughout the claims
-Line 3 recites “the pressure elements”, it is suggested that this be replaced with “the plurality of pressure elements” for consistency throughout the claims
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 3 recites “the at least one pressure element is”, it is suggested that this be replaced with “the plurality of pressure elements are”
-Line 4 recites “the spring elements”, it is suggested that this be replaced with “the plurality of spring elements” for clarity throughout the claims

-Line 7 recites “the or each pressure element.”, it is suggested that this be replaced with “the plurality of pressure elements.”
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
-Line 2 recites “the at least one pressure element”, it is suggested that this be replaced with “each of the plurality of pressure elements”  
-Line 6 recites “the pressure element”, it is suggested that this be replaced with “each of the plurality of pressure elements”
-Line 6 recites “the spring elements”, it is suggested that this be replaced with “the plurality of spring elements”
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
-Line 5 recites “the second linear drive”, it is suggested that this be replaced with “the second electric-motor driven linear drive” for clarity and consistency throughout the claims  
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
-Lines 4-5 recite “the pressure elements or the pressure elements act(s)” it is suggested that this be replaced with “the plurality of pressure elements act”
-Line 6 recites “at least two spring elements”, it is suggested that this be replaced with “at least two of the plurality of spring elements” for clarity and consistency

Claim 15 is objected to because of the following informalities:  
-Line 2 recites “the at least one pressure element”, it is suggested that this be replaced with “the plurality of pressure elements” for clarity and consistency
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
-Line 2 recites “the spring elements are bed frames”, it is suggested that this be replaced with “the plurality of spring elements comprise a bed frame”
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
-Line 2 recites “wherein”, it is suggested that this be replaced with “further comprising” for clarity 
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
-Lines 3-4 recite “the profile height”, it is suggested that this be replaced with “a profile height”
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
-Line 3 recites “the support plane”, it is suggested that this be replaced with “a support plane” for clarity
-Line 8 recites “the pressure force”, it is suggested that this be replaced with “a pressure force” for clarity

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such claim limitations are:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in particular a mattress of a bed” in lines 3-4 which renders the claim indefinite. This recitation makes it unclear whether Applicant intends to positively claim a mattress of a bed, or if the claim is directed to any type of lounging furniture. For the purposes of examination, the limitation will be interpreted to refer to any “seating and/or lounging furniture” as recited in line 2.
Claims 2, 4-18, and 20-21 are rejected by virtue of their dependency on claim 1.
Claim 7 recites the limitation “the at least one pressure element is situated on a free end of a pivot lever” in lines 3-4 which renders the claim indefinite. With respect to claim 1, the limitation “at least one arm whose free end carries the pressure element” is recited in lines 19-20. Further, Applicant states on page 18 of their Specification that “the arms 33, 33’ have the function of pivot levers.” Thus, it is unclear whether “a pivot lever”, as introduced in claim 7, refers to the same structure as the “at least one arm” as introduced in claim 1, or if the two 
Claims 8, and 10-11 are rejected by virtue of their dependency on claim 7.
Claim 8 recites the limitation "the or each pivot drive" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the claim limitation of “pivot drive” was introduced in claim 7 as “a pivot drive,” thus there is insufficient basis for the limitation “each pivot drive.” For purposes of examination, the limitation will be interpreted as “the pivot drive.”
Claim 9 recites the limitation "at least one electric motor driven linear drive" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because there is insufficient antecedent basis, it is unclear whether the limitation is meant to refer to the “at least one electric motor” or “an electric motor” of claim 1, or if the limitation introduces a new component of the support apparatus. For purposes of examination, the limitation will be interpreted to refer to “at least one electric motor” from claim 1.
Claim 10 recites the limitation "the or each pivot lever" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim limitation “a pivot lever” is introduced in claim 7 from which claim 10 depends. Thus, there is insufficient antecedent basis for “each pivot lever” because the limitation is introduced in the singular. For purposes of examination, the limitation will be interpreted as “the pivot lever.”
Claim 11 is rejected by virtue of its dependency on claim 10.
Claim 10 recites the limitation "the second electric motor driven linear drive" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of 
Claim 11 is rejected by virtue of its dependency on claim 10.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "loosely acts" in claim 15 is a relative term which renders the claim indefinite.  The term "loosely acts" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term “loosely acts” is interpreted to mean indirectly acts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (DE 10 2010 021362) in view of Roberts (US 3628528) and in further view of Mossbeck (US 2013/0239324).
Regarding claim 1, Winter discloses:
a support apparatus for supporting padding of seating and/or lounging furniture, in particular a mattress of a bed, (paragraph 1, lines 1-2; paragraph 8, lines 1-2), the support apparatus comprising: 
a) a base body (4) with spring elements (slats) for flat support of the padding (1) (paragraph 88, lines 1-2; Fig. 2); 
b) at least one loading/relief apparatus (30, 31, 32) for achieving pressure loading or relief on the padding (1), wherein the loading/relief apparatus acts on at least one spring element (at least one of the slats in element 4) to achieve pressure loading or relief (paragraph 109, lines 1-3; Fig. 28); 
c) the loading/relief apparatus (30, 31, 32) has at least one electric motor (“drives” paragraph 109, lines 1-2) that is in operative connection with at least one pressure element (30), by which a pressure force is exerted or exertable on at least one spring element (at least one of the slats of element 4) to achieve pressure loading or relief (paragraph 109, lines 1-7; Fig. 28); and 
d) the loading/relief apparatus (30, 31, 32) has at least one first carriage (31) that is in drive connection with an electric motor (“drive”) and that is translationally movable in the longitudinal direction of the support apparatus, wherein the first carriage (31) bears at least one 

    PNG
    media_image1.png
    404
    510
    media_image1.png
    Greyscale

	e) the spring elements (slats 4) are elastic slats (paragraph 109, lines 1-7; Fig. 28).
Winter fails to disclose that the spring elements are connected via at least one flexible band, and that the loading/relief apparatus and the support apparatus are accommodated in a shared casing.
	However, Roberts teaches a massage table (12) comprising spring elements (30) the spring elements (30) being connected to one another with at least one flexible band (24), and at least one pressure element (90) rests against the flexible band (24) for load/relief of  the spring elements with the band (24) (Col. 2, lines 9-12; Fig. 3). Roberts indicates that the flexible band (24) advantageously secures the spring elements (30).
Therefore, it would have further been obvious to one of ordinary skill in the art to modify the support device as disclosed by Winter in view of Roberts to connect the spring elements with a flexible band that is then acted upon by the pressure element for loading/relief, in order to secure the spring elements together.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Winter in further view of Mossbeck to provide an adjustable padding device wherein the padding element, the support element, and the pressure element are maintained in a shared casing so that the adjustable furniture element is easier to transport.
Regarding claim 4, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Winter further discloses the support apparatus wherein: 
a) at least one pressure element (30) is designed as a wheel or roller (paragraph 109, line 1; Fig. 28).
Regarding claim 5, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Winter further discloses the support apparatus wherein: 
a) a first electric motor-driven linear drive (linear guide 32) is associated with the first carriage (31; Fig. 28) for moving the first carriage (31) in the longitudinal direction of the support apparatus (paragraph 109, lines 1-7; Fig. 28). 
Regarding claim 6, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Winter further discloses the support apparatus wherein: 
a) the or each pressure element (30) is adjustable relative to the spring elements (slats of element 4) in the direction toward the support plane and in the direction away from the support plane (“vertical movement” and “vertical stroke”), and that an electric motor-driven adjustment drive is associated with the or each pressure element (30) (paragraph 109, lines 1-7; Fig. 28).
Regarding claim 12, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Winter further discloses the support apparatus wherein: 
a) at least two loading/relief apparatuses are provided which are spaced apart from one another in the longitudinal direction of the support apparatus in order for different areas to be acted on in the longitudinal direction of the support apparatus (paragraph 91, lines 4-6 “two further electromechanical drives (12) move the waist lifting frame (7) and the pelvis lifting frame (8) independently”; Fig. 4). 
Regarding claim 13, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Winter further discloses the support apparatus wherein: 
a) a control apparatus (“operating unit”) is provided for controlling the electric motor or the electric motors (paragraph 36, lines 1-7; paragraph 37, lines 1-2; paragraph 109, lines 4-6). 
Regarding claim 14, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 13, as discussed above.
Winter further discloses the support apparatus wherein: 

Regarding claim 15, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Modified Winter further discloses the support apparatus wherein: 
a) the at least one pressure element (30 of Winter) loosely acts on the or each associated spring element (slats 4 of Winter) (Fig. 28 of Winter; see also Fig. 3 of Roberts; by virtue of the pressure element of modified Winter acting against the flexible band, the pressure element indirectly acts on the spring elements).
Regarding claim 16, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Winter further discloses the support apparatus wherein: 
a) the spring elements (4) are bed frames (“slatted frame mattress”; paragraph 1, lines 1-2). 
Regarding claim 20, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Modified Winter further discloses that the loading/relief apparatus (30, 31, 32 of Winter) is situated within the profile height of the base body (4 of Winter) of the support apparatus (Mossbeck teaches an adjustable padding device (10) for seating/lounging furniture (abstract, lines 1-7) which includes a padding element (116), a base (22), and a pressure element (34) accommodated within a shared casing (120) (paragraph 51; Fig. 3); thus, the loading/relief 
Regarding claim 21, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 13, as discussed above.
Winter further discloses the support apparatus wherein: 
a) a sensor means, associated with the support plane, is provided for sensing the weight of a person resting on the support apparatus, wherein the sensor means is in data transmission connection with the control apparatus, and the control apparatus is designed and programmed in such a way that the pressure force exerted by at least one pressure element is set or settable as a function of the sensed weight (paragraph 36 “pressures…can be recorded which are transmitted to a control loop”; see also paragraph 95, lines 1-3 and paragraph 97, lines 1-3).
Claims 2, 9, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (DE 10 2010 021362) in view of Roberts (US 3628528) and in further view of Mossbeck (US 2013/0239324), as applied to claim 1 above, in further view of Vaughn (US 2014/0188018).
Regarding claim 2, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Modified Winter fails to disclose that the first carriage bears at least two arms, each carrying a pressure element, and the pressure elements are spaced apart from one another transversely with respect to the longitudinal direction of the support apparatus.
However, Vaughn teaches the support apparatus (10) wherein: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Winter in view of Vaughn to include a second arm on the first carriage and drive assembly in order to contribute a massaging effect to a greater portion of the user rested on the padding.
Regarding claim 9, Winter in view of Roberts and Mossbeck disclose the support apparatus of claim 1, as discussed above.
While Modified Winter discloses a linear drive assembly (see Winter paragraph 109), modified Winter does not explicitly disclose that the linear drive has a spindle drive.
However, Vaughn teaches a support apparatus (10) wherein: 
a) at least one electric motor-driven linear drive has a spindle drive (“screw drive 49” paragraph 24, lines 1-10). Vaughn further indicates that the spindle drive assembly allows for the motor, drive, and massage parts to be isolated from each other in order to avoid obstruction of the drive assembly by other portions of the mattress and base (paragraph 24, lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Winter in view of Vaughn to explicitly include a spindle drive as the linear drive in order to allow for the motor, 
Regarding claim 17, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Modified Winter fails to disclose two support parts that are pivotally adjustable relative to one another.
However, Vaughn teaches a support apparatus (10) wherein: 
a) the support apparatus (10) has at least two support parts that are pivotably adjustable relative to one another (see annotated Fig. 1 below). As depicted in Figure 1, the pivotably adjustable support parts allow the user to recline in a variety of desired positions (Fig. 1).

    PNG
    media_image2.png
    576
    778
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Winter in view of 
Regarding claim 18, Winter in view of Roberts and Mossbeck disclose the support apparatus according to claim 1, as discussed above.
Modified Winter fails to disclose an electric motor-driven adjustment apparatus for adjusting the bed inclination.
However, Vaughn teaches a support apparatus (10) wherein: 
a) at least one electric motor-driven adjustment apparatus (adjustable foundation 31), situated on the support apparatus (10), for adjusting the inclination of at least one support part (paragraph 30, lines 10-18; Fig. 1; see also paragraph 8). As depicted in Figure 1, the pivotably adjustable support parts allow the user to recline in a variety of desired positions (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Winter in view of Vaughn to further include an adjustment drive for adjusting the inclination of the support part in order to configure the support apparatus in a variety of desired positions.

Allowable Subject Matter
Claims 7-8 and 10-11 would be allowable over the prior art if written in independent form, and amended to address the indefiniteness rejections and claim objections outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785